The disposition of this case was announced by —
Hendershott & Burton for the appellant— Casady & Polk for the appellee.
Baldwin, Ch. J.
The plaintiff appeals from the ruling of the court in sustaining a demurrer to the petition. The clerk fails to certify to any portion of the record excepting the bill of exceptions, and this contains only the demurrer and the ruling of the court thereon. Whether the copy of the petition in the transcript is a true copy of the original on file, cannot be ascertained from the record before us. The appeal is, therefore,
Dismissed.